Per curiam.

The statute is, that, the children and grandchildren shall maintain their indigent parents and grand parents. The paupers are the maternal grand parents of Hunt.
He is thus within the terms of the statute ; and we see no reason, in principle or authority, why he should be exempted. The authorities cited, exempt the son-in-law, on the ground that the statute means natural relations only, which’ is not this case. We have nothing to do with the question of expediency.
It is questionable whether a mandamus lies, the matter being res judicata in the court below. But whether it does or not, we are clear against the relator on the merits.
Motion denied.